     Case 3:19-cv-01810-VAB Document 17 Filed 02/05/20 Page 1 of 10



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

RAM D. GOPAL                                      : CIVILACTION NO: 3:19-CV-01810-VAB
     PLAINTIFF,
V.                                                :

UNIVERSITY OF CONNECTICUT,
SUSAN HERBST, CRAIG KENNEDY,
JOHN ELLIOT, BRUCE GELSTON                        :
AND STEPHANIE REITZ,
     DEFENDANTS                                   :       FEBRUARY 5, 2020

             RULE 26(f) REPORT OF PARTIES' PLANNING MEETING


Date Complaint Filed:                             November 14, 2019

Date Complaint Served:                            December 5-6, 2019

Date of Defendants’ Appearance:                   December 23, 2019,

        Pursuant to Federal Rules of Civil Procedure 16(b), 26(f) and D. Conn. L. Civ. R.

16, undersigned counsel for the parties conferred by email and telephonically from

commencing in December 2019 and continuing until today. The participants were James

S. Brewer for the plaintiff, Nancy A. Brouillet for Defendants.1

I.      CERTIFICATION

        Undersigned counsel certify that, after consultation with their clients, they have

discussed the nature and basis of the parties’ claims and defenses and any possibilities for

achieving a prompt settlement or other resolution of the case and, in consultation with

their clients, have developed the following proposed case management plan. Counsels

further certify that they have forwarded a copy of this report to their clients.


1AAG Brouillet was on medical leave from December 26th – January 31st, delaying the finalizing of
this this Report.
       Case 3:19-cv-01810-VAB Document 17 Filed 02/05/20 Page 2 of 10




II.         JURISDICTION

            A.     SUBJECT MATTER JURISDICTION

             The Plaintiff alleges that the basis for the Court's subject matter jurisdiction is

 pursuant to Title 42 U.S.C §2000e-f(3), and Title 28 U.S.C. §§ 1331, 1343, 1367.

            B.     PERSONAL JURISDICTION

            Personal jurisdiction is not contested.

III.        BRIEF DESCRIPTION OF CASE

       This complaint is brought pursuant to Title VII of the Civil Rights Act, as amended,

42 U.S.C.§ 2000e (“Title VII”), the Civil Rights Act of 1991, 42 U.S.C. § 1983 and the

Fourteenth Amendment to the United States Constitution. The plaintiff alleges racial

discrimination, retaliation and denial of due process and equal protection.

            A.     CLAIMS OF PLAINTIFF

       1.        This is an action for sex discrimination, hostile work environment sexual

                 harassment, and retaliation in violation of Title VII of the Civil Rights Act,

                 as amended, 42 U.S.C.§ 2000 et. seq., and Constitutional claims of denial of

                 due process and equal protection pursuant 42 U.S.C. § 1983 and the

                 Fourteenth Amendment to the United States Constitution.



            B.     DEFENSES AND CLAIMS OF DEFENDANTS

            The Defendants deny any wrongdoing. More specifically, the Defendants deny

 they violated any of the Plaintiff’s rights. The Defendants assert that they exercised

 reasonable care to prevent and correct promptly any discriminatory, hostile, or




                                                                                                   2
      Case 3:19-cv-01810-VAB Document 17 Filed 02/05/20 Page 3 of 10



 retaliatory behavior; and that the Plaintiff employee unreasonably failed to take

 advantage of any preventive or corrective opportunities provided by the employer or to

 avoid harm otherwise. The Defendants had legitimate, non-discriminatory reasons for

 their actions. The Defendants have sought an extension of time to file a responsive

 pleading and intend to file a motion to dismiss by the February 10, 2019 deadline.

 Defendants reserve the right to assert further defense as they become apparent.

IV.        STATEMENT OF UNDISPUTED FACTS

           Counsel certify that they have made a good faith attempt to determine whether

 there are any material facts that are not in dispute. The following facts are not disputed:

      1.      The Plaintiff, Ram D. Gopal is an Asian-American male, who was

              Operations   Information       Management     GE   Endowed     Professor   and

              Department Head at the University of Connecticut, School of Business, and

              was a resident of the State of Connecticut.

      2.      The Defendant, University of Connecticut (“UCONN”) is a state agency of

              public higher educational established pursuant to Connecticut General

              Statutes § 10a-1.

      3.      The Defendant, Susan B. Herbst was the president of UCONN and a resident

              of the State of Connecticut.

      4.      The Defendant, Craig Kennedy was the Provost at UCONN.

      5.      The Defendant, John Elliot was the Dean of the School of Business at

              UCONN and a resident of the State of Connecticut.




                                                                                               3
      Case 3:19-cv-01810-VAB Document 17 Filed 02/05/20 Page 4 of 10



     6.        The Defendant Bruce Gelston, Esq., was an investigator and Associate

               Compliance Officer at the Office of University Compliance at UCONN and a

               resident of the State of Connecticut.

     7.        The Defendant Stephanie Reitz, was the Spokeswoman at UCONN and a

               resident of the State of Connecticut.

     8.        Defendants’ principal place of business and primary campus is located in

               Storrs, Connecticut.

V.        CASE MANAGEMENT PLAN

          A.     STANDING ORDER ON SCHEDULING IN CIVIL CASES

          The parties request a modification of the deadlines in the Standing Order on

Scheduling in Civil Cases as follows:

          B.     SCHEDULING CONFERENCE WITH THE COURT

          The parties do not request a pretrial conference with the Court before entry of a

scheduling order pursuant to Fed. R. Civ. P. 16(b).

          C.     EARLY SETTLEMENT CONFERENCE

     If a settlement conference is scheduled in the future, the parties prefer a settlement

conference with a United States Magistrate Judge. The parties do not request a referral

for alternative dispute resolution pursuant to D. Conn. L. Civ. R. 16.

          D.    JOINDER OF PARTIES AND AMENDMENT OF PLEADINGS

           1. Following service, the Defendants moved for a Motion for Extension of

 Time on December 23, 2019 (Docs. #10). This motion was granted on December 26,

 2019 (Doc. #13). On January 21, 2020 the Defendants filed a second Motion for

 Extension of Time until February 10, 2020 to file a responsive pleading. That motion




                                                                                              4
     Case 3:19-cv-01810-VAB Document 17 Filed 02/05/20 Page 5 of 10



 was granted on January 27, 2020. The current Deadline for Defendants to file a

 Responsive Pleading is February 10, 2019.

       E.      DISCOVERY

    The parties anticipate that discovery will be needed on the following subjects: all of

the plaintiff's claims, all of the affirmative allegations of the defense, prior history of the

parties, and damages.

       1.      The parties anticipate that discovery will be needed on the following

               subjects:

               a.       All subjects and issues fairly arising out of Plaintiffs’ complaint

                        including, but not limited to, claims for damages; and liability.

               b.       All subjects and issues fairly arising out of Defendants’ defenses to

                        Plaintiff's claims including, but not limited to, Defendants’

                        affirmative defenses and denial of claims for damages.

               c.       The parties reserve the right to conduct discovery based upon any

                        additional facts discovered. The parties also reserve the right to

                        make appropriate objections to any discovery requests with respect

                        to the aforementioned subjects or otherwise in accordance with the

                        Federal Rules of Civil Procedure and applicable case law.

       2.      All discovery, including depositions of expert witnesses pursuant to Fed.

               R. Civ. P. 26(b)(4), may be commenced immediately and will be

               completed (not propounded) by January 15, 2021.

       3.      Discovery will not be conducted in phases.




                                                                                              5
Case 3:19-cv-01810-VAB Document 17 Filed 02/05/20 Page 6 of 10



 4.    The parties have agreed to waive initial disclosures pursuant to Fed. R.

       Civ. P. 26(a)(1).

 5.    The parties anticipate that Plaintiff will require approximately ten

       depositions of fact witnesses and Defendants will require approximately

       four depositions of fact witnesses. The depositions of fact witnesses may

       commence at any time after the entry of this Scheduling Order by the

       Court and will be completed by December 18, 2020.

 6.    The parties may request permission to serve more than twenty-five

       interrogatories.

 7.    Plaintiffs may call expert witnesses at trial. Plaintiffs will designate all

       trial experts and provide opposing counsel with reports from retained

       experts pursuant to Fed. R. Civ. P. 26(a)(2) by September 11, 2020.

       Depositions of such experts will be completed by January 4, 2021.

               Defendants may call expert witnesses at trial. Defendants will

       designate all trial experts and provide opposing counsel with reports from

       retained experts pursuant to Fed. R. Civ. P. 26(a)(2) by November 20,

       2020. Depositions of such experts will be completed by January 8, 2021.

 9.    A damages analysis will be provided by any party who has a claim or

       counterclaim for damages by September 25, 2020.

 10.   Undersigned counsel has discussed the disclosure and preservation of

       electronically stored information. The parties agree to the following

       procedures for the preservation, disclosure and management of

       electronically stored information.




                                                                                      6
Case 3:19-cv-01810-VAB Document 17 Filed 02/05/20 Page 7 of 10



       Unless otherwise agreed upon by the parties or ordered by the Court, both

       parties will make available any documents (if requested in the discovery

       process and otherwise non-objectionable) in electronic format and

       available for inspection in hard copy format for inspection by the other

       party or for copying at the other party’s expense. The parties reserve the

       right to make appropriate objections to any discovery issued in accordance

       with the Federal Rules of Civil Procedure and applicable case law. Both

       sides agree to instruct the parties to preserve electronically stored records

       relating to this litigation. As more information becomes available, the

       parties will reach an agreement on costs of the electronic discovery.

 11.   Undersigned counsel have discussed discovery procedures that minimize

       the risk of waiver of privilege or work-product protection, including

       procedures for asserting privilege claims after production. If one party

       receives (whether through inadvertence or otherwise) any information or

       documents (regardless of form) which may be subject to the attorney-

       client privilege or work-product protection, such party must provide

       written notification to the other party within 15 calendar days of the

       receipt of the same identifying such information and/or attaching such

       document(s) thereto. In response, the disclosing party has 15 calendar

       days to provide written notification to the non-disclosing party that it is

       asserting a claim for attorney-client privilege or work-product protection

       with respect to such information or document(s). Alternatively, if the

       disclosing party is the one who initially learns that it has produced




                                                                                     7
Case 3:19-cv-01810-VAB Document 17 Filed 02/05/20 Page 8 of 10



       (whether through inadvertence or otherwise) any information or

       documents (regardless of form) which may be subject to the attorney-

       client privilege or work-product protection, the disclosing party must

       provide written notification to the other party within 15 calendar days of

       learning of the same that it is asserting a claim for attorney-client privilege

       or work-product protection with respect to such information or

       document(s).

              Upon the receipt of any attorney-client privilege or work-product

       protection claim from the disclosing party, the non-disclosing party must

       (within 15 calendar days of the receipt of the assertion of such claim)

       either: (a) agree in writing to the disclosing party’s assertion of such claim

       and return to the disclosing party any original document(s)(and destroy

       and not retain any copies of such original document(s)) and never make

       use of or otherwise disclose or publicize in any manner during the course

       of the litigation or otherwise any such document(s) or information that is

       the subject of such claim; or (b) inform the disclosing party in writing that

       it objects to the assertion of such claim. If the non-disclosing party objects

       or fails to respond to the assertion of such claim, then the non-disclosing

       party agrees not to make use of or otherwise disclose or publicize in any

       manner any such document(s) or information that is the subject of such

       claim until the Court is afforded the opportunity to review and decide

       upon such claim in response to the disclosing party’s request for

       adjudication of such claim by the Court.




                                                                                     8
      Case 3:19-cv-01810-VAB Document 17 Filed 02/05/20 Page 9 of 10



       F.      Dispositive Motions:

       Dispositive motions will be filed on or before June 4, 2021 or sixty (60) days

after discovery closes, whichever is later.

       G.      Joint Trial Memorandum

       The joint trial memorandum required by the Standing Order on Trial Memoranda

in Civil Cases will be filed by October 24, 2021, or sixty (60) days after this court rules

on any summary judgment motions, whichever is later.

VI.    TRIAL READINESS

       The case will be ready for trial by November 19, 2021, or sixty (60) days after

the joint trial memorandum is filed, whichever is later.

       As officers of the Court, undersigned counsel agree to cooperate with each other

and the Court to promote the just, speedy and inexpensive determination of this action.



                                                     PLAINTIFF,
                                                     Ram D. Gopal


                                               By:/s/James S. Brewer (ct07019)
                                                     James S. Brewer
                                                     67 Russ Street
                                                     Hartford, CT 06106
                                                     Tel: (860) 217-0652
                                                     jbreweratty@gmail.com




                                              DEFENDANTS,

                                              UNIVERSITY OF CONNECTICUT,
                                              SUSAN HERBST (OFFICIAL AND
                                              INDIVIDUAL CAPACITY), CRAIG
                                              KENNEDY (OFFICIAL AND



                                                                                          9
    Case 3:19-cv-01810-VAB Document 17 Filed 02/05/20 Page 10 of 10



                                             INDIVIDUAL CAPACITY), JOHN
                                             ELLIOT (OFFICIAL AND INDIVIDUAL
                                             CAPACITIES), BRUCE GELSTON
                                             (OFFICIAL AND INDIVIDUAL
                                             CAPACITIES), AND STEPHANIE REITZ
                                             (OFFICIAL AND INDIVIDUAL
                                             CAPACITIES)

                                             WILLIAM TONG
                                             ATTORNEY GENERAL

                                             By:_/s/ Nancy A. Brouillet____________
                                             Nancy A. Brouillet
                                             Assistant Attorney General
                                             165 Capitol Avenue, Suite 5000
                                             Hartford, CT 06106
                                             Tel: (860) 808-5340
                                             Fax: (860) 808-5383
                                             E-mail: Nancy.Brouillet@ct.gov
                                             Federal Bar # ct03138




                                   CERTIFICATION

I hereby certify that on the above date, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will
be sent by e-mail to all parties by operation of the Court’s electronic filing system or by
mail to anyone unable to accept electronic filing. Parties may access this filing through
the Court’s system.

                                             By:_/s/ Nancy A. Brouillet____________
                                             Nancy A. Brouillet
                                             Assistant Attorney General




                                                                                        10
